DETAILED ACTION
This Office Action is in response to the interview on 04/13/2022 and amendment filed on 03/28/2022.
Claim 20 is being amended by examiner’s amendment.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in REPUBLIC OF INDIA on 03/28/2018. It is noted, however, that applicant has not filed a certified copy of the IN201841011799 application as required by 37 CFR 1.55.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Matthew Poulsen on 04/13/2022.
The application has been amended as follows: 
Only claim 20 is being amended by this examiner’s amendment. Claims 1-19 and 21-37 remain same as they have been presented by the applicant on the claims filed on 03/28/2022.

20. (CURRENTLY AMENDED) A method comprising:
receiving a plurality of patterned wafer geometry metrics for a wafer, wherein the plurality of patterned wafer geometry metrics includes at least two different patterned wafer geometry metrics;
receiving wafer characterization data for the wafer from one or more characterization tools;
determining a correlation between the plurality of patterned wafer geometry metrics and the wafer characterization data with respect to die failure of the wafer; generating an automatic ranking of the plurality of patterned wafer geometry metrics based on the determined correlation via at least one machine learning algorithm;
constructing a composite metric model for the wafer from a subset of the plurality of patterned wafer geometry metrics based on the automatic ranking of the plurality of patterned wafer geometry metrics, wherein the subset of the plurality of patterned wafer geometry metrics includes a first metric with the highest ranking and at least a second metric with the second-highest ranking;
generating one or more composite wafer metrics for the wafer from the composite metric model, wherein the one or more composite wafer metrics have a correlation to die failure of the wafer that is greater than the correlation to die failure of the wafer of the plurality of patterned wafer geometry metrics;
generating a statistical process control output based on the one or more composite wafer metrics; and
adjusting one or more characteristics of one or more process tools based on the statistical process control output to improve one or more fabrication processes.

The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites in part, 
“generate an automatic ranking of the plurality of patterned wafer geometry metrics based on the determined correlation via at least one machine learning algorithm;
construct a composite metric model for the wafer from a subset of the plurality of patterned wafer geometry metrics based on the automatic ranking of the plurality of patterned wafer geometry metrics, wherein the subset of the plurality of patterned wafer geometry metrics includes a first metric with the highest ranking and at least a second metric with the second-highest ranking;”

Vukkadala (US20160163033A1) in ¶0037 teaches finding best matching wafer-level PWG binary map against the wafer level defect density binary map. Therefore the wafer-level PWG binary map are ranked based on matching. ¶0027 teaches, teaches, using segmented PWG measurements and a plurality of site-specific measurements obtained from a plurality of measurement sites may jointly form a site-based map representing the PWG measurements of the entire wafer. Therefore it teaches generating composite metric models. However it doesn’t teach constructing a composite metric model for the wafer from a subset of the plurality of patterned wafer geometry metrics based on the automatic ranking of the plurality of patterned wafer geometry metrics, wherein the subset of the plurality of patterned wafer geometry metrics includes a first metric with the highest ranking and at least a second metric with the second-highest ranking. 

Yati (US 20180315670 A1) in ¶0043 and ¶0060 teaches finding correlation between surface height variations (wafer geometry metric) with defect maps (die failure). However, it doesn’t teach constructing a composite metric model for the wafer from a subset of the plurality of patterned wafer geometry metrics based on the automatic ranking of the plurality of patterned wafer geometry metrics, wherein the subset of the plurality of patterned wafer geometry metrics includes a first metric with the highest ranking and at least a second metric with the second-highest ranking.

No other art could be found which alone or in combination teaches constructing a composite wafer geometry model for the wafer from a subset of the plurality of patterned wafer geometry metrics based on the automatic ranking of the plurality of patterned wafer geometry metrics, wherein the subset of the plurality of patterned wafer geometry metrics includes a first metric with the highest ranking and a second metric with the second-highest ranking, in view of the rest of the limitations of claim 1. Claim 1 is therefore allowed
Independent claims 19 and 20 recites similar limitation as claim 1 and are therefore allowable for the same reason as above.
Dependent claims 2-18 and 21-37 depends on claim 1 and 20 and are therefore allowable due to their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISTIAQUE AHMED whose telephone number is (571)272-7087. The examiner can normally be reached Monday to Thursday 10AM -6PM and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISTIAQUE AHMED/Examiner, Art Unit 2116                                                                                                                                                                                                        
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116